Exhibit 10.1

FIRST AMENDMENT

TO THE PULMATRIX, INC. AMENDED AND RESTATED 2013 EMPLOYEE, DIRECTOR AND
CONSULTANT EQUITY INCENTIVE PLAN

This FIRST AMENDMENT TO THE PULMATRIX, INC. AMENDED AND RESTATED 2013 EMPLOYEE,
DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN (this “Amendment”), dated as of
June 5, 2018, is made and entered into by Pulmatrix, Inc., a Delaware
corporation (the “Company”), subject to approval by the Company’s stockholders.
Terms used in this Amendment with initial capital letters that are not otherwise
defined herein shall have the meanings ascribed to such terms in the Pulmatrix,
Inc. Amended and Restated 2013 Employee, Director and Consultant Equity
Incentive Plan (the “Incentive Plan”).

RECITALS

WHEREAS, the Company sponsors and maintains the Incentive Plan in order to
attract and retain the services of key employees, consultants, and directors of
the Company and its affiliates;

WHEREAS, Section 32 of the Incentive Plan permits the Board of Directors of the
Company (the “Board”) to amend the Incentive Plan;

WHEREAS, upon the adoption of the Incentive Plan, subject to adjustment, the
Company initially reserved a total of 6,853,319 shares of its Common Stock to be
issued pursuant to awards under the Incentive Plan;

WHEREAS, on June 15, 2015, the Company effected a 1-for-2.5 reverse stock split
of its issued and outstanding Common Stock such that, after giving effect to the
reverse stock split and other adjustments, there were 2,713,261 shares of Common
Stock initially reserved for issuance under the Incentive Plan;

WHEREAS, in accordance with the “evergreen” provision in the Incentive Plan, the
number of shares of Common Stock reserved for issuance under the Incentive Plan
was automatically increased on January 1, 2016, January 1, 2017, and January 1,
2018 by 737,288 shares, 742,526 shares, and 903,600 shares, respectively, for a
total of 5,096,675 shares reserved for issuance under the Incentive Plan;

WHEREAS, the Board desires to amend the Incentive Plan to (i) increase the
aggregate number of shares of Common Stock that are reserved and may be
delivered pursuant to awards under the Incentive Plan by an additional 7,403,325
shares, for an aggregate maximum total of 12,500,000 shares available under the
Incentive Plan (on a post-split basis), and (ii) modify the Incentive Plan’s
evergreen provision by removing the cap on the number of shares that may be
reserved for issuance, so that on January 1st of each year, commencing on
January 1, 2019, the number of shares reserved for issuance under the Incentive
Plan will automatically increase by 5% of the number of outstanding shares of
Common Stock on such date; and

WHEREAS, as of the date hereof, the Board resolved that this Amendment be
adopted and that the Incentive Plan be amended as set forth herein.

NOW, THEREFORE, in accordance with Section 32 of the Incentive Plan, and subject
to the approval of the Company’s stockholders, the Company hereby amends the
Incentive Plan, effective as of the date hereof, as follows:

1.    Section 3 of the Incentive Plan is hereby amended by deleting said section
in its entirety and substituting in lieu thereof the following new Section 3:

3.     SHARES SUBJECT TO THE PLAN.

(a)    The number of Shares which may be issued from time to time pursuant to
this Plan shall be 12,500,000, or the equivalent of such number of Shares after
the Administrator, in its



--------------------------------------------------------------------------------

sole discretion, has interpreted the effect of any stock split, stock dividend,
combination, recapitalization or similar transaction in accordance with
Paragraph 25 of the Plan. ISOs may be issued for up to 12,500,000 Shares
issuable pursuant to this Plan.

(b)    Notwithstanding Subparagraph (a) above, on the first day of each calendar
year of the Company during the period beginning in calendar year 2019, the
number of Shares that may be issued from time to time pursuant to the Plan,
shall be increased by an amount equal to 5% of the number of outstanding shares
of Common Stock on such date.

(c)    If an Option ceases to be “outstanding”, in whole or in part (other than
by exercise), or if the Company shall reacquire (at not more than its original
issuance price) any Shares issued pursuant to a Stock Grant or Stock-Based
Award, or if any Stock Right expires or is forfeited, cancelled, or otherwise
terminated or results in any Shares not being issued, the unissued or reacquired
Shares which were subject to such Stock Right shall again be available for
issuance from time to time pursuant to this Plan. Notwithstanding the foregoing,
if a Stock Right is exercised, in whole or in part, by tender of Shares or if
the Company or an Affiliate’s tax withholding obligation is satisfied by
withholding Shares, the number of Shares deemed to have been issued under the
Plan for purposes of the limitation set forth in Paragraph 3(a) above shall be
the number of Shares that were subject to the Stock Right or portion thereof,
and not the net number of Shares actually issued, and any Stock Appreciation
Right to be settled in shares of Common Stock shall be counted in full against
the number of Shares available for issuance under the Plan, regardless of the
number of exercise gain shares issued upon the settlement of the Stock
Appreciation Right. However, in the case of ISOs, the foregoing provisions shall
be subject to any limitations under the Code.

2.    Except as expressly amended by this Amendment, the Incentive Plan shall
continue in full force and effect in accordance with the provisions thereof.

* * * * * * * *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

PULMATRIX, INC. By:  

/s/ Robert W. Clarke

Name:  

Robert W. Clarke

Title:  

Chief Executive Officer

 

3